

113 HR 3336 IH: Inspiring Scientific Research and Innovation Supplemental Appropriations Act, 2014
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3336IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Ms. Schwartz (for herself, Ms. Speier, Mr. Higgins, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLMaking supplemental appropriations for the National Institutes of Health for the fiscal year ending September 30, 2014, and for other purposes.That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated for the fiscal year ending September 30, 2014:Department of Health and Human ServicesNational Institutes of HealthFor an additional amount for the National Institutes of Health for carrying out title IV of the Public Health Service Act (42 U.S.C. 281 et seq.), $3,000,000,000, to remain available until expended.General Provisions101.Modification of class life for corporate jets(a)In generalSection 168(e)(3)(C) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (iv), by striking the period at the end of clause (v)(II) and inserting , and, and by adding at the end the following new clause:(vi)any airplane (and any airframe or engine of such an airplane) other than an airplane—(I)which is used in directly carrying out activities essential to the function of a trade or business other than the commercial or contract carrying of freight or passengers, and(II)the primary use of which is not for the transportation of freight or passengers (including the pilot), other than medical or emergency transportation..(b)Alternative depreciation systemThe table contained in subparagraph (B) of section 168(g)(3) of such Code is amended by inserting after the item relating to subparagraph (C)(iv) the following new item:(C)(vi)12.(c)Effective date(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.(2)Special rule for binding contracts(A)In generalIn the case of any property for which there is a qualified written binding contract in effect before the date of the enactment of this Act, the amendments made by this section shall apply to property placed in service after December 31, 2014.(B)Qualified written binding contractFor purposes of subparagraph (A), the term qualified written binding contract means a written binding contract with respect to which—(i)the purchaser made a nonrefundable deposit at the time such contract was entered into in an amount equal to or greater than the lesser of—(I)10 percent of the cost of such contract, or(II)$100,000,(ii)the estimated production period of the property under the contract exceeds 4 months, and(iii)the total cost of such property exceeds $200,000.This Act may be cited as the Inspiring Scientific Research and Innovation Supplemental Appropriations Act, 2014.